IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                            No. 96-30384
                           Summary Calendar


JAMIL A. AMIN,
                                           Plaintiff-Appellant,

versus

STEVE STONEBREAKER ET AL.,

                                           Defendants,

A. J. CHRISTINA, Justice of the Peace;
MARTHA SASSONE, Judge, Division “K”
24th Judicial District Court;

                                           Defendants - Appellees,

GEORGE W. GIACOBBE,

                                           Movant - Appellee.

                           - - - - - - - - -
                           CONSOLIDATED WITH
                              No. 96-31119
                           - - - - - - - - -

JAMIL A. AMIN,

                                           Plaintiff - Appellant,

versus

STEVE STONEBREAKER, Estate of, ET AL.,

                                           Defendants,

STEVE STONEBREAKER, ET AL.,

                                           Defendants - Appellees,

GEORGE W. GIACOBBE,

                                           Movant - Appellee.

                          - - - - - - - - - -
                       Nos. 96-30384 & 96-31119
                                  -2-

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-1132-L
                        - - - - - - - - - -

                         November 6, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     In these consolidated appeals Jamil A. Amin appeals the

decisions of the district court dismissing, pursuant to Fed.

R. Civil P. 12(b)(6), claims against defendants A.J. Christina,

Martha Sassone, and George Giacobbe.    Amin also appeals the

district court’s summary judgment in favor of the “estate of

Steve Stonebreaker,” Pine Lane Village Apartments, and Diane

Petrie.   We affirm for the reasons cited by the district court.

Amin v. Stonebreaker et al., 95-CV-1132-L (E.D. La., Feb. 2, 5

and Sept. 27, 1996).

     AFFIRMED; ALL OUTSTANDING MOTIONS MADE BY AMIN ARE DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.